Citation Nr: 1439327	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for chronic nonbacterial prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for chronic prostatitis and assigned an initial noncompensable rating, effective April 5, 2007.

In August 2012, the Veteran withdrew his request for a video conference hearing before a member of the Board.

In August and September 2012, and May 2013, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in April and May 2013 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's voiding complaints are attributable to his service-connected chronic nonbacterial prostatitis.

2.  The Veteran's chronic nonbacterial prostatitis has been manifested by a daytime voiding interval of less than one hour, nocturia four to six times per night, some incontinence or "dribbling," intermittent hesitancy, double voiding, and groin and lower back pain.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 40 percent rating, but no higher, for chronic nonbacterial prostatitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7527 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In light of the Board's favorable determination regarding the issue on appeal, no further discussion of VCAA compliance is needed at this time. 

II. General Relevant Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating assigned for his chronic prostatitis following the grant of service connection, and staged ratings are to be considered.

The Veteran's chronic prostatitis is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Code 7599-7527, which identifies criteria for evaluating prostate gland infections or post-operative residuals, which are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  As discussed below, the Veteran's prostatitis disability is manifested predominantly by voiding dysfunction.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

By way of background, service connection for chronic prostatitis was granted in a December 2007 rating decision on the basis of medical opinions rendered by a June 2008 VA examiner and by a reviewing VA physician in April 2009.  

The June 2008 examining VA physician explained that the Veteran's symptoms of intermittent peroneal and groin pain fit the pattern or description of chronic nonbacterial prostatitis.  The VA physician also observed that the Veteran's private urologist, T. Thompson, M.D., diagnosed urethral stricture disease and commented that the Veteran's "intermittent urinary frequency, flow hesitancy, incomplete emptying, and double voiding all could point to either recurrence of his urethral stricture disease or of the enlarged prostate that was seen on Dr. Thompson's cystoscopy [in March 2006]."

In addition, the April 2009 reviewing physician observed that the Veteran had his initial episode of acute bacterial prostatitis during military service and explained that recurrent episodes of bacterial prostatitis can subsequently cause an inflammatory process that leads to chronic abacterial prostatitis.  He opined that the Veteran's current chronic condition of abacterial prostatitis likely dates back to the initial acute bacterial prostatitis during military service.  The physician further explained that the Veteran's nonbacterial prostatitis coexists with his "urethral stricture disease, as well as his benign prostatic hypertrophy, and these conditions are unrelated."  He added that to "some extent his voiding complaints may be at least partially attributable to the urethral stricture disease, although at this time he does not have specific complaints that are diagnostic of a stricture." 

In the July 2009 rating decision, the RO rated the Veteran's chronic prostatitis based on urinary tract infection and assigned a noncompensable rating because there was "no showing of long-term drug therapy, one or two hospitalizations per year, or intermittent intensive management," the applicable criteria for a compensable rating based on urinary tract infection.  See 38 C.F.R. § 4.115a.  The RO decision explained that the disability was not evaluated based on voiding criteria because "the VA examiners state your voiding dysfunction is due to your co-existing benign prostatic hypertrophy and to some extent your urethral stricture and these conditions are not related to the chronic prostatitis."

Regarding the two VA opinions, the Board resolves all reasonable doubt in the Veteran's favor and concludes that his voiding complaints are attributable to his chronic nonbacterial prostatitis.  In this regard, the Board finds persuasive the opinion of the April 2009 VA physician, who concluded that the Veteran did not have current, specific complaints that were diagnostic of a stricture.  In other words, because the physician concluded that the voiding symptoms "may be at least partially attributable to the urethral stricture disease," and there was not evidence of current stricture, the current voiding complaints necessarily were attributable to other factors.  

In this regard, and consistent with the June 2008 VA examiner's conclusion that the Veteran's symptoms were consistent with chronic nonbacterial prostatitis resulting from the initial acute bacterial prostatitis during service, the Board also observes that urinary frequency is recognized as a symptom of chronic nonbacterial prostatitis by the medical community:

The clinical presentation of [chronic prostatitis/chronic pelvic pain syndrome (CP/CPPS)] can be similar to that of chronic bacterial prostatitis, as both may present with urinary frequency, dysuria, and perineal pain.  However, CP/CPPS does not present with low-grade fever, which can occur with chronic bacterial prostatitis.  In patients with chronic bacterial prostatitis, the rectal examination may also demonstrate prostatic hypertrophy, tenderness, and edema, which does not occur in CP/CPPS.  The evaluation of chronic bacterial prostatitis is discussed in detail elsewhere.  

See Michel Pontari, MD, Chronic Prostatitis/Chronic Pelvic Pain Syndrome, UPTODATE (Mar. 7, 2014) (emphasis added).

The Board concludes that the evidence is at least in equipoise regarding whether the Veteran's urinary complaints are attributable to his chronic nonbacterial prostatitis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board resolves all doubt in the Veteran's favor and finds that his chronic nonbacterial prostatitis is appropriately rated under the criteria for voiding dysfunction, and particularly urinary frequency.

The Board also finds that the record adequately documents that the Veteran's chronic nonbacterial prostatitis has been manifested by a daytime voiding interval of less than one hour (approximately every 45 minutes) and by nocturia four to five times per night as reported in statements made in support of his claim for service connection, to his treatment providers, and to the June 2008 VA examiner.  Moreover, he reported nocturia occurring five to six times per night with frequency during the day during treatment with his private urologist in May 2013. 

On VA examination in June 2008, he also endorsed using pads for incontinence, and in his substantive appeal he reported wearing absorbent materials to prevent spots from showing.  He also reported "dribbling" during a December 2011 visit to a VA emergency department.  

Other symptoms documented in private and/or VA treatment records pertinent to the claim for a higher initial rating for prostatitis include intermittent hesitancy, double voiding, and groin and lower back pain associated with his prostatitis.

Having reviewed the medical and lay evidence of record, the Board finds that the Veteran's chronic nonbacterial prostatitis more nearly approximates the criteria for an initial 40 percent rating based on the frequency of his nocturia, generally four to six times per night.  38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7599-7527.  A higher rating is not available based on urinary frequency, urinary tract infection, or obstructed voiding.  Id.  The Board has considered whether a higher, 60 percent rating is warranted based on urine leakage.  However, the neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  See id.  Therefore, a higher, 60 percent rating is not warranted.    

Finally, the Board finds that the Veteran's chronic nonbacterial prostatitis disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  Here, the Board finds that some of the Veteran's symptoms related to his service-connected chronic nonbacterial prostatitis disability are not contemplated by the rating schedule.  Specifically, his symptoms of double voiding and groin and lower back pain are not contemplated by the criteria at 38 C.F.R. § 4.115a used to evaluate urine leakage, urinary frequency, or obstructed voiding; or by Diagnostic Code 7527 (regarding criteria used for rating urinary tract infection).  Therefore, his chronic nonbacterial prostatitis presents an exceptional or unusual disability picture.

However, although the first Thun element has been satisfied, extra-schedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's chronic nonbacterial prostatitis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  At his June 2008 VA examination, the Veteran reported that his disability affects his daily life because he needs to make sure he is always near a bathroom; his urinary frequency and "dribbling" are contemplated by the rating criteria and the 40 percent rating awarded herein.  

However, in this case, there is evidence that the Veteran has not been hospitalized for his chronic nonbacterial prostatitis disability since his claim was received, and there is evidence that it has not caused marked interference with any employment during the appeal period.  For example, during part of the appeal period, he was working overseas as a contractor until operations at the location were shut down.  More recently, a November 2013 VA treatment record documents that he was currently working for FedEx four hours per day moving boxes and his medical complaints related to acid reflux.  Accordingly, although such symptoms as double voiding and groin and lower back pain result in an unusual or exceptional disability picture, a referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for an initial rating higher than the 40 percent rating granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 40 percent disability rating for chronic nonbacterial prostatitis is granted, effective from April 5, 2007, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


